Citation Nr: 0902365	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to February 1983.

This matter came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of July 2004 by the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office (RO).  
It is noted that in May  2004 the RO granted a temporary 
evaluation of 100 percent effective September 17, 2004 based 
on surgical or other treatment necessitating convalescence, 
under the provisions of 38 C.F.R. § 4.30.  An evaluation of 50 
percent was assigned from November 1, 2004, the date the 
convalescence ended.


FINDING OF FACT

The service-connected bilateral pes planus is severe, 
manifested by bunion deformities, pain, osteoarthritis, and 
abduction, among other things.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321; 4.71a, Diagnostic Code 
5276 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In March 2004, the RO sent a letter to the veteran that 
essentially described what was necessary to substantiate this 
increased rating claim, what evidence they would seek to 
provide, and what he was expected to provide.

It is also noted that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the clamant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
complaint's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice of 
that requirement to the claimant.  

While there is no letter of record indicating that the veteran 
was provided with at least general notice of the rating 
criteria by which his foot disability is rated, he was 
provided that information in the June 2005 statement of the 
case.  And, in response to this document, the veteran 
responded in writing (in the June 2005 substantive appeal) 
describing the effect his disability has on him.  Therefore, 
he has not been prejudiced by this omission, because he has 
shown actual knowledge of what must be proven to succeed on 
his claim.  See Vasquez-Flores, 22 Vet. App. 37 (2008).



For historical purposes, it is noted that service connection 
was established for bilateral pes planus by the RO in a 
January 2006 decision based on evidence that the condition 
onset during service connection.  A 10 percent rating was 
assigned based on a review of the relevant contemporaneous 
evidence. The rating was subsequently increased to 30percent, 
effective January 29, 2002.  See June 2002 Rating Decision.  
In February 2004, the veteran submitted a claim for an 
increased rating.  As noted above, the May 2005 decision 
granted a temporary 100 percent rating from September 2004 to 
October 31, 2004, due to surgical treatment which required 
convalescence; the veteran is otherwise rated at 50percent.  
The veteran contends that his symptomatology merits a rating 
in excess of 50percent.  

The veteran's bilateral flat feet are rated at 50 percent 
under Diagnostic Code (DC) 5276.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  
Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the 
veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  A relatively recent decision of 
the Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

A bilateral acquired flatfoot (pes planus) will be rated as 
noncompensable where mild with symptoms relived by built-up 
shoe or arch support; 10 percent disabling where moderate with 
weight-bearing over or medial to the great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet; 30 percent disabling where severe with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum 
of 50 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, Code 5276 (2007) .

The veteran underwent a VA medical examination in April 2004, 
during which he reported having increased difficulty standing 
for eight hours at work.  He noted that he worked as a 
machinist.  

The VA medical examiner found that the veteran had extremely 
flat feet and thin fat pads bilaterally, as well as severely 
limited range of motion at the subtalar joints and ankle 
joints, bunion deformities that were rigid in range of motion, 
and arthritic changes.  The veteran also had callosities on the 
right foot, and pain in the bilateral arch.  The examiner noted 
that when the veteran stands, the "feet show a severe pes 
planus deformity", with a valgus deformity of 3 degrees, a 
bilateral bulge on the medial malleolus, and bowing of the 
Achilles tendon bilaterally.  During gait, the right foot was 
abducted greater than 20 degrees, with less abduction on the 
left side.  The veteran's gait cycle was shuffling, and the 
veteran's "foot was" pronated throughout the gait cycle.  X-
ray images were taken, and the interpreting radiologist 
indicated that the images showed "mild bilateral planus 
deformities, right greater than left, with severe talonavicular 
osteoarthritis on the right, and narrowing of the first 
metarsophalangeal joint space bilaterally.  The VA examiner 
interpreted the images to show "severe pes planus," however, 
and he noted that there were "significant [arthritic] changes 
in the right foots midfoot versus the right patellar and 
navicular," which appeared to be a residual of "old 
fracture."  The veteran was diagnosed with "severe bilateral 
pes planus deformity," osteoarthritis of the first 
metatarsphalangeal joint and the talus navicular joint, and 
bilateral plantar fasciitis.  

A September 13, 2004, VA medical treatment record showed the 
veteran's "1st toe was laterally deviated at interphalangeal 
joint, impinging on 2nd toe" in his right foot.  The veteran 
was diagnosed with "right hallux deformity at [interphalangeal 
joint]."  The veteran was scheduled for surgery, and a distal 
Atkin osteotomy with internal fixation took take place on 
September 17, 2004. See VA medical treatment record, dated 
September 2004.  The October 29, 2004, post-operation 
examination records noted that the right foot had not 
completely healed after surgery and that the VA medical 
practitioner instructed the veteran to not bear weight on the 
right foot as much as possible.  The veteran stated he 
understood but that he needed to return to work.  See VA 
medical treatment record, dated October 29, 2004.

Another VA examination was conducted in February 2006, during 
which the veteran stated that pain in both feet had 
significantly increased since 2000.  He stated he had pain 
when resting as well as when he was standing and walking, that 
the pain kept him awake at night, and that the flexibility and 
movement of his foot has been affected especially in the area 
of surgery that took place on his right foot in September 
2004.  The veteran stated his occupation as a machinist 
requires him to stand eight to nine hours a day and that his 
pain progresses as the day continues until he "cannot 
stand."  The veteran reported that he sometimes has to leave 
after four to five hours due to the pain.  The veteran also 
reported having "pain to palpation to the medial and 
longitudinal arch right side greater than left."  See VA 
medical examination, dated February 2006.  

In the same February 2006 VA medical examination, the medical 
examiner found that the veteran had bilateral palpable pedal 
pulses with bilateral bunion deformities where his joints are 
rigid and "not moving."  The medical examiner found that 
while the veteran's right foot had pain from the surgery, his 
left foot was asymptomatic.  The 22mm scar on the veteran's 
right foot from the surgery was fairly thin and was described 
by the veteran as "numb and painful" but did not react to 
the pain.  There was no hammertoe or corn deformity.  Id. 

As for the veteran's range of motion, the subtalar joint 
inversion was found to be "normal" at 20 degrees but 
eversion was "not normal" at 0 bilaterally.  The veteran had 
pain to palpation to the medial and longitudinal arch, right 
greater than left.  Muscle strength was full, but painful for 
plantar flexion.  Dorsiflexion of the ankles was painful for 
the veteran in the arches, and the veteran was unable to stand 
on his heels or toes.  The veteran had a shift in the ankle 
joint, bilaterally, and creases on lateral malleolus right 
foot greater than left.  The veteran also had "pinched callus 
due to abnormal movement at the first left metatarsophalangeal 
joint," and a "callus on the lateral aspect of the right 
foot... due to abnormal pressures from the [veteran's] flat 
foot."  The medical examiner observed that "when the 
[veteran] goes to stand, the right foot again is significantly 
lower to the ground than the left foot, [though the] left foot 
[was] also considerably flat."  Furthermore, "the arch for 
the right foot is significantly decreased and was very flat to 
the ground."  Id.  

The veteran had a valgus deformity bilaterally, with bowing of 
the Achilles tendon on the right side but no bowing on the 
left side.  The veteran severely pronated during the gait 
cycle, and the feet do not resupinate, particularly the right 
foot.  The right foot was also abducted greater than the left 
foot during the gait cycle, which was "pretty consistent" in 
people with flat feet.  The examiner noted that an X-ray 
conducted for the exam showed arthritic changes affecting the 
talus and navicular bone bilaterally and the right proximal 
phalanx, a dorsal exostosis bilaterally, and what appeared to 
be a chipped bone at the navicular.  The examiner stated that 
the images indicated that the veteran's feet were "severely 
flat, right foot more so than left." The VA medical examiner 
diagnosed the veteran's right foot with a pes planus deformity 
with bowing in the Achilles tendon, which was not correctable 
by an orthotic.  The left foot has a moderate pes planus 
deformity but no bowing in the Achilles tendon.  The VA 
medical examiner further diagnosed veteran with "plantar 
faciitis bilaterally... caused by pes planus deformity," 
calluses due to abnormal weight bearing, and "hallux rigidus 
deformity affecting the first metatarsophalangeal joints [as 
an]arthritic joint."  Id. 

The veteran also submitted a statement from his employer 
stating that over the course of three years he has been 
employed with Kraissl Company Inc., during which the veteran 
had "been taking time off for problems with his foot."  See 
letter from W. E. Phillips, dated March 2006. 

50 percent is the maximum rating available under DC 5276 or 
any alternate rating criteria pertaining to the feet, so a 
higher rating is not available under the schedular criteria.  

Additionally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not required, 
and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
116.  If this is the case, then the RO or the Board must refer 
the matter to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for the third step of 
the analysis, determining whether justice requires assignment 
of an extraschedular rating.  Id.  

In this case, a rating has been assigned that contemplates the 
disability and symptomatology of each and every manifestation 
of the veteran's disability resulting from the bilateral pes 
planus.  There are no manifestations of the veteran's 
bilateral foot disability that have not been contemplated by 
the rating schedule and assigned an adequate evaluation based 
on evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.  It is noted 
also that the veteran's pes planus has generally been 
described as being severe, and not pronounced, which, as 
describe above, is generally what is necessary for an 
evaluation of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.


Additionally, the Board has also considered whether a separate 
rating might be available for all manifestations not 
considered.  The veteran has been diagnosed with hallux 
rigidis, arthritis, and plantar faciitis as well as pes 
planus.  The evidence clearly indicates that symptoms of these 
conditions have already been considered in the assignment of 
the 50 percent rating under DC 5276, however.  To grant a 
separate rating would violate the law against pyramiding, 
which specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2007).  Consequently, a separate rating is 
not permitted.

Finally, the Board has also considered whether a separate 
rating is warranted for the scar associated with the veteran's 
service-connected pes planus disability.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the veteran's 
scar was reported to be 22 mm in length without disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, keloid formation, hypopigmentation, hyperpigmentation, 
or abnormal texture during the February 2006 VA examination.  

These findings do not support the assignment of a separate 
rating for the veteran's scar as it is not deep and does not 
cause limited motion in an area that exceeds six square inches 
(39 square centimeters); is not deep and nonlinear in an area 
of at least six square inches (39 square centimeters) but less 
than 12 square inches (77 square centimeters); is not 
superficial without causing limited motion or superficial and 
nonlinear in an area of 144 square inches (929 square 
centimeters) or greater; is not superficial and unstable or 
painful on examination; and it does not limit the veteran's 
left shoulder function.  See 38 C.F.R. § 4.119, DCs 7801-7805 
(2008); 73 F.R. 54708 (Sep. 23, 2008).  

In sum, the residuals of the hallux rigidus, plantar 
fasciitis, and arthritis, namely the pain, tenderness, bowing 
of the tendo Achillis, and callusing of the feet and all 
functional impairment have already been considered in the 
current evaluation of the veteran's bilateral pes planus.  As 
the evidence does not include any findings distinct from yet 
still secondary to the veteran's bilateral flat feet for which 
a separate rating could be assigned, the Board finds that the 
veteran's claim must be denied.  


ORDER

A disability rating in excess of 50 percent for bilateral pes 
planus is denied. 






____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


